Opinion by
McClelland, P. J.
It appeared that the merchandise is seasonal goods and that it was appraised on the basis of the United States value. On reappr'aisement it was decided that appraisement should be made on the basis of foreign value but at unit values higher than those represented by the invoice and entered values. A careful consideration of the record led to the conclusion that the entry was without any intention to defraud the revenue of the United States, to conceal or misrepresent the facts, or to deceive the appraiser. The petitions were therefore granted.